United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Chattanooga, TN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0132
Issued: July 19, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On October 23, 2017 appellant filed a timely appeal of a July 20, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). This appeal was assigned Docket No.
18-0132.
The Board finds that this case is not in posture for decision.
On May 17, 2017 appellant, then a 60-year-old lead custodian, filed an occupational
disease claim (Form CA-2) alleging that he suffered from hearing loss as a result of his federal
employment duties. He alleged that he was required to clean in the basement around loud turbines.
Appellant noted that in order to get to the bathrooms and break rooms, he had to walk through
areas with loud noise from welding machines and grinding machines. He also noted that he was
exposed to sounds of cleaning equipment, such as scrubbers and vacuums.
By development letter dated June 9, 2017, OWCP informed appellant that further evidence
was needed to support his claim. In order to substantiate the factual element of his claim, appellant
was asked to provide a supplemental statement and respond to a questionnaire. The employing
establishment was also sent a list of questions. Appellant was afforded 30 days to submit the
requested information.

On June 27, 2017 OWCP received a supplemental statement from appellant in which he
related that he was exposed to excessive amounts of noise from multiple sources while cleaning,
and that examples of plant noise were the turbines, pumps, and pipes as well as noise from welding
and grinding machines. He also noted that he was exposed to noise from cleaning equipment,
including vacuum cleaners and floor scrubbers. Appellant indicated that he was exposed to these
sounds throughout the day, on a daily basis. He noted that he had to walk through these noisy
areas in order to get to the offices, break rooms, and bathrooms that he cleaned. Appellant further
related that he had undergone annual hearing tests at the employing establishment until about six
years ago, at which time he was simply told to wear hearing protections when working around
noise.
The employing establishment submitted results of appellant’s audiograms taken by the
employing establishment from January 2, 2001 through May 23, 2006.
By decision dated July 20, 2017, OWCP denied appellant’s claim as it determined that the
evidence of record was insufficient to establish that the work factors occurred as alleged. It found
that while it had requested a supplemental statement from appellant describing his claim, no
supplemental statement had been received.
In the case of William A. Couch,1 the Board held that when adjudicating a claim, OWCP is
obligated to consider all evidence properly submitted by a claimant and received by OWCP before
the final decision is issued. The Board finds that, as OWCP did not review appellant’s
supplemental statement received on June 27, 2017, the case will be remanded to OWCP to enable
it to properly consider all of the evidence of record submitted at the time of the July 20, 2017
decision. Following such further development as OWCP deems necessary, it shall issue a de novo
decision on appellant’s occupational disease claim.

1

41 ECAB 548 (1990).

2

IT IS HEREBY ORDERED THAT the July 20, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion.
Issued: July 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

